The plaintiff sued for the recovery of damages for an injury alleged to have been sustained through the negligence of defendant in permitting a defect in the street to remain unrepaired and in a dangerous condition. The plaintiff recovered a verdict, and from the ensuing judgment the defendant appealed. Upon consideration of the appeal the Court was evenly divided — three to three — Justice Schenck not sitting. Therefore, the judgment of the court below stands affirmed, and this decision does not become a precedent. Smith v. Bottling Co., ante, 202, 19 S.E.2d 250;Adams v. Murphrey, ante, 165, 19 S.E.2d 250; Seay v. Ins. Co.,213 N.C. 660, 197 S.E. 151.
Affirmed.